Hill, P. J., Heffernan, Schenek and Foster, JJ., concur; Crapser, J., dissents. The plaintiff’s first cause of action is framed in equity and does not state facts sufficient to constitute a cause of action because it does not show that the plaintiff has such a separate individual or peculiar interest and injury as would justify such an action. (Roosevelt v. Draper, 23 N. Y. 318; Demarest v. Wickham, 63 N. Y. 320; Doolittle v. Supervisors, 18 N. Y. 155; Altschul v. Ludwig, 216 N. Y. 459.) [179 Misc. 99.]